DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Remarks
2.	In response to communications filed on 7/25/2022, no claims have been cancelled; no claims have been amended, and no new claims have been added. Therefore, claims 21-40 are presently pending in the application.

Terminal Disclaimer
3.	The terminal disclaimer filed on 7/25/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 21-40 (Renumbered 1-20) are allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the Amendment filed on 7/25/2022, have been fully considered and are found persuasive. The terminal disclaimer filed 7/25/2022 and the prior arts of record Draper et al. (U.S. Patent No. 5,924,096), in view of Krause et al. (U.S. Patent Application Publications No. 6,047,323) {As disclosed on the IDS filed 6/12/2017}, does not teach, disclose or suggest:
	A system comprising at least one processor and a memory, that stores program instructions. The instructions that when executed by the at least one
processor cause the at least one processor to receive a request to perform one or more operations directed to a network service comprising a plurality of servers that perform operations on behalf of the network service for requests sent to the network service. The prior arts of record specifically do not teach or disclose generating a hash value for the request and based on the hash value, identify one of the servers to perform the request according to respective assignments of the servers within a hash value range. The respective assignments of the servers were made using a consistent hashing scheme that distributes the respective assignments of servers according to one or more preference lists that describe an ordering used to determine single ones of the servers to perform different respective requests. Performing the one or more operations for the request at the identified server, as claimed in independent claim 21.
Claims 22-27 are allowed because they are dependent on independent claim 21.

	A method comprising one or more computing devices performing operations receiving a request to perform one or more operations directed to a network service comprising a plurality of servers that perform operations on behalf of the network service for requests sent to the network service. The prior arts of record specifically do not teach or disclose generating a hash value for the request and based on the hash value, identify one of the servers to perform the request according to respective assignments of the servers within a hash value range. The respective assignments of the servers were made using a consistent hashing scheme that distributes the respective assignments of servers according to one or more preference lists that describe an ordering used to determine single ones of the servers to perform different respective requests. Performing the one or more operations for the request at the identified server, as claimed in independent claim 28.
Claims 29-34 are allowed because they are dependent on independent claim 28.

	A non-transitory, computer-readable storage medium, comprising program instructions that when executed by one or more computing devices cause the one or more computing devices to receive a request to perform one or more operations directed to a network service comprising a plurality of servers that perform operations on behalf of the network service for requests sent to the network service. The prior arts of record specifically do not teach or disclose generating a hash value for the request and based on the hash value, identify one of the servers to perform the request according to respective assignments of the servers within a hash value range. The respective assignments of the servers were made using a consistent hashing scheme that distributes the respective assignments of servers according to one or more preference lists that describe an ordering used to determine single ones of the servers to perform different respective requests. Performing the one or more operations for the request at the identified server, as claimed in independent claim 35.
Claims 36-40 are allowed because they are dependent on independent claim 35.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







7/27/20222
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164              

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164